DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I claims 1 – 25 and 44 in the reply filed on December 14, 2020 is acknowledged.
Claims 26 – 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.
Claims 1 – 25 and 44 are under Examination.
Status of Claims
Claims 1 - 44 are pending.
Claims 26 - 43 have been withdrawn.
Claims 1 – 25 and 44 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 25 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gum" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the crude corn oil portion" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 25 are rejected for being dependent upon an indefinite base claim.
Claim 44 recites the limitation "the gum" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the crude corn oil portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 13 of U.S. Patent No. 10,696,921 (‘921) in view of U.S. Patent No. 9,523,062 (‘062). 
Claims 1, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24 of the instantly claimed invention cover a method of producing renewable fuel from crude corn oil produced from at least one by-product of a dry-grind ethanol process, the method comprising: solvent extracting crude corn oil from at least one by-product produced in a dry-grind ethanol process, the at least one by-product comprising distillers dried grains with solubles, distillers dried grains, or a combination thereof, wherein the crude com oil comprising free fatty acids in an amount ranging from about 1% to about 15% by weight of the crude corn oil, and the crude com oil having a residual level of solvent in an amount from about 1 ppm to about 500 ppm; pretreating the crude com oil prior to a conversion process, wherein the pretreatment comprises degumming the crude corn oil to separate and remove the gum portion from the crude corn oil portion; and subjecting the crude corn oil portion to a conversion process to produce a renewable fuel.
The dependent claims 13, 15, 16, 17, 18, 19, 20, 21 and 22 further limit the solvent, the pretreating process the conversion process, the particle size of ground distillers dried grain with solubles, the make-up of the crude corn oil.  Dependent clams 23 and 24 further limit the crude corn oil by disclosing phosphorous levels therein.
Claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 13  of ‘921 cover, a method of producing biodiesel from crude corn oil produced from distillers dried grains with solubles in a dry-grind ethanol process, the method comprising: solvent extracting crude com oil from distillers dried grains with solubles, the distillers dried grains with solubles produced in a dry-grind ethanol process, the crude corn oil comprising free fatty acids in an amount ranging from about 1% to about 15% by weight of the crude corn oil; nitrogen in an amount no more than about 0.5% by weight of the crude com oil; and phosphorous in 
Dependent claims 2, 6, 7, 8, 9, 10, 11, 12, 13 further limit the solvent, the pretreating process the conversion process, the particle size of ground distillers dried grain with solubles, the make-up of the crude corn oil.
The difference between recited claims of the instant application and the recited claims of ‘921 is that the instant clams recite a level of residual solvent in the crude corn oil.
However, ‘062 discloses crude plant oil extracted from distillers dried grains and/or distillers dried grain solubles using a solvent extraction process comprising: free fatty acids in an amount ranging from about 1% to about 15% by weight of the crude plant oil; nitrogen in an amount no more than about 0.5% by weight of the crude plant oil; and phosphorous and phosphorous in an amount no more than about 0.04%.  The crude plant oil is a crude corn oil extracted from corn distillers dried grains with solubles using non-polar solvents, Further, ‘062 discloses that their crude corn oil can comprise residual levels of non-polar solvent in an amount of about 1 ppm to about 500 ppm, or an amount of about 1 ppm to about 100 ppm.
It would have been obvious to one of ordinary skill in the art based on the teachings that the extraction process of ‘921 and ‘062 that the solvent extracted crude corn oil from distillers dried grains with solubles from ‘921, which uses non-polar 
The invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is ether anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
The subject matter claimed in the instant application is fully disclosed in the above referenced patents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622